PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JOHN J. MONTECALVO,                               )
                                                  )     CASE NO. 4:18cv1843
               Plaintiff,                         )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
VETERANS ADMINISTRATION,                          )
                                                  )     MEMORANDUM OF OPINION
               Defendant.                         )     AND ORDER [Resolving ECF No. 2]



       Pro se Plaintiff John J. Montecalvo has filed an in forma pauperis complaint in this

action against the Veterans Administration (VA) (now the Department of Veterans Affairs).

ECF No. 1. His one-paragraph complaint is unclear and states only that he believes his civil

rights were violated because of “HIV testing without [his] permission,” which he believes is an

“illegal search and seizure[], on or about 7 March 1995 12 March 2007.” Id. The plaintiff does

not seek clear relief. He simply states, “I hope this doesn’t happen to me or anyone else.” Id.

       Although the standard of review for pro se pleadings is liberal, the generous construction

afforded pro se plaintiffs has limits. Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Pro

se plaintiffs must still meet basic pleading requirements, and courts are not required to conjure

allegations on their behalf. See Erwin v. Edwards, 22 F. App’x 579, 2001 WL 1556573 (6th Cir.

Dec. 4, 2001). Federal district courts are expressly required, under 28 U.S.C. § 1915(e)(2)(B), to

screen all in forma pauperis complaints filed in federal court, and to dismiss before service any

such action the court determines is frivolous or malicious, fails to state a claim on which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief. See
        (1:18cv1811)

28 U.S.C. § 1915(e)(2)(B). To state a claim on which relief may be granted, a complaint must

set forth sufficient factual matter, accepted as true, to state claim to relief that is plausible on its

face. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (holding that the dismissal standard

articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007) governs dismissals under 28 U.S.C. § 1915(e)(2)(B)).

        Even according the plaintiff’s complaint the deference to which a pro se pleading is

entitled, it does not set forth sufficient facts to suggest he has any valid federal claim upon which

the court may grant him relief. See Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir.

1996) (a court is not required to accept summary allegations or unwarranted conclusions in

determining whether a complaint states a claim for relief).

        Further, the United States is immune from suit unless it consents to be sued, and it has

not waived its sovereign immunity and consented to be sued in damages suits for constitutional

violations. Sykes v. U.S., et al., 507 F. App’x 455, 461-62 (6th Cir. 2012). Although damages

claims for medical malpractice by the VA may be asserted under the Federal Tort Claims Act

(FTCA), a two-year statute of limitations applies to such claims. Id. at 460. Even had the

plaintiff alleged a malpractice claim under the FTCA, it would be barred by the statute of

limitations. The face of his complaint indicates any such action accrued in 2007 at the latest,

which is more than two years before he filed this lawsuit in 2018.

                                              Conclusion

        Accordingly, the plaintiff’s application to proceed in forma pauperis in this matter (ECF

No. 2) is granted, but his complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). The


                                                    2
       (1:18cv1811)

Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.



       IT IS SO ORDERED.


 December 19, 2018                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 3
